 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6    LISA BELYEW,                                       No. 2:19-cv-0675 JAM DB P
 7                       Plaintiff,
 8            v.                                         ORDER
 9    CAPTAIN DUCH, et al.,
10                       Defendants.
11

12          Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983. On

13   July 11, 2019, the court denied plaintiff’s motion to proceed in forma pauperis and ordered

14   plaintiff to pay the $400 filing fee within thirty days if she wished to proceed with this action.

15   Those thirty days have passed and plaintiff has not paid the filing fee or otherwise responded to

16   the court’s July 11 order.

17          Accordingly, this case is dismissed for plaintiff’s failure to pay the filing fee.

18          IT IS SO ORDERED.

19   DATED: September 3, 2019
20                                                  /s/ John A. Mendez____________               _____
21
                                                    UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28
                                                        1
